Citation Nr: 0508964	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1944, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the appellant's 
application to reopen a claim of service connection for the 
cause of the veteran's death.  The appellant, the surviving 
spouse of the veteran, perfected a timely appeal of this 
determination to the Board.

When this matter was initially before the Board in June 2004, 
the Board granted the appellant's motion to have her case 
advanced on the Board's docket.  In a decision dated later 
that month, the Board granted the appellant's application and 
reopened her claim of service connection for the cause of the 
veteran's death; the Board thereafter remanded the merits of 
her claim for further development, which has been 
accomplished.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was 
hypertensive and cardiovascular disease; no other conditions 
were identified as other significant disabilities that 
contributed to his death.  

2.  At the time of the veteran's death, service connection 
was in effect for chronic anxiety reaction, which was 
evaluated as 50 percent disabling; chronic trichophytosis of 
the buttocks and thighs, evaluated as 10 percent disabling; 
malaria, evaluated as noncompensably disabling; and abdominal 
and shrapnel wounds scars, evaluated as noncompensably 
disabling.  

3.  The preponderance of the medical evidence shows that the 
veteran died due to hypertensive and cardiovascular disease, 
which was first demonstrated many years after service, and is 
not shown to be related to a service-connected disability or 
to an incident of service origin.  


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
did not contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, and that the requirements of the VCAA 
have been satisfied.

As the Board explained in the June 2004 remand, the VCAA and 
its implementing regulations set forth VA's amended duties to 
notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.  With regard to 
the former duty, under 38 U.S.C.A. § 5103, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  
Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board notes that the appellant and her representative 
have been afforded a Statement of the Case (SOC) and a 
Supplemental Statements of the Case (SSOCs) that provided 
notice of the law and regulations, as well as the reasons and 
bases for the RO's determinations.  In addition, in December 
2001 and June 2004 RO letters, and particularly in the 
Board's June 2004 remand and the RO's June 2004 letter, VA 
apprised her of the information and evidence not of record 
that was necessary to support her claim.  In this regard, the 
Board notes that in an August 2004 response to the RO's June 
2004 letter, the appellant indicated that Dr. Paul J. 
Agatiello was a family friend who had not treated the veteran 
and there were therefore no outstanding records of his 
treatment of the veteran.  Moreover, she stated that VA 
already had all the pertinent records; she had previously 
reported this information in July 2002.  Thus, the appellant 
affirmatively demonstrated that she needed to submit any 
relevant evidence that she had in her possession.  Pelegrini.  

In light of the foregoing, there is no pertinent identified 
evidence that has not been accounted for and the appellant's 
representative has been given numerous opportunities to 
submit written argument.  The Board finds that VA informed 
the appellant of both the law and the evidence that had 
already been provided to VA, or had been obtained by VA on 
her behalf, as well as what evidence was necessary to 
substantiate her claim.  Thus the Board will thus proceed 
with the consideration of this case.  

The appellant was thus effectively furnished notice of the 
types of evidence that she needed to send to VA, as well as 
the types of evidence VA would assist her in obtaining.  For 
these reasons, the notices contained in the RO's December 
2001 and June 2004 letters, as well as that contained in the 
Board's June 2004 remand, substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
this appeal turns on whether the veteran's hypertensive and 
arteriosclerotic cardiovascular disease was related to or had 
its onset during service, or whether it is at least as likely 
as not that any of his service-connected disabilities, and 
particularly, his anxiety, contributed substantially or 
materially to cause his death, combined to cause death, or 
aided or lent assistance to the production of death.  To this 
end, in light of the ambiguous nature of the opinion offered 
by Dr. Agatiello that suggested a link between the veteran's 
anxiety disorder and in his death, as well as the failure of 
that examiner to respond to VA's requests for clarification, 
in remanding this matter, the Board directed that a VA 
physician review the veteran's claims folder and assess 
whether it was at least as likely as not that the veteran's 
death was related to service or to a service-connected 
disability; that review was accomplished, an the physician 
prepared a December 2004 VA examination report, which has 
been associated with the claims folder.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without another remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
her representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, supra.  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that additional assistance 
would aid her in substantiating her claims.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

Citing the January 2001 opinion of Dr. Agatiello, the 
appellant asserts, in essence, that service connection is 
warranted for the cause of the veteran's death on the ground 
that his service-connected anxiety disorder caused or 
chronically worsened his hypertensive and cardiovascular 
disease, which was identified on his death certificate as the 
immediate cause of death.

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder, such as cardiovascular renal disease, 
including hypertension to a compensable degree within a 
prescribed period after separation from service (one year for 
cardiovascular renal disease, including hypertension), the 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, where, as here, the 
Board is presented with conflicting medical evidence, it is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this regard, the Board notes that Federal Circuit 
and the Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

The Board notes that it has reviewed the pertinent evidence 
of record.  Because it is clear that the veteran died as a 
consequence of hypertensive and cardiovascular disease, the 
Board will focus on the evidence that relates to whether this 
condition was incurred in or had its onset during his period 
of active duty, or is related to his service-connected 
disabilities, and particularly, his anxiety disorder.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran died on April [redacted], 1987.  His death certificate 
identifies the immediate cause of death as hypertensive and 
arteriosclerotic cardiovascular disease.  At the time of his 
death service connection was in effect for the following 
disabilities:  anxiety disorder, evaluated as 50 percent 
disabling; trichophytosis of the buttocks and thighs, 
evaluated as 10 percent disabling; residuals of malaria, 
evaluated as noncompensably disabling; and scars of the 
abdominal area, evaluated as noncompensably disabling.

In granting the appellant's application to reopen her claim 
of service connection for the cause of the veteran's death, 
the Board determined that Dr. Agatiello's January 2001 
statement, in which he opined that there was a "plausible 
nexus" between the veteran's anxiety condition and his 
development of cardiovascular disease and hypertension, was 
new and material evidence because it suggested a link between 
the veteran's fatal conditions and a service-connected 
disability.  

The Board, citing Dr. Agatiello's choice of the term 
"plausible, concluded, that his opinion did not indicate 
whether it was at least as likely as not that there was an 
etiological relationship, and that review of the claims file 
by a VA physician, in order to address the etiology of the 
cause of the veteran's death, was necessary.  As such, as 
discussed above, in June 2004, the Board remanded this matter 
to clarify whether the veteran's death was linked to either 
service or to a service-connected disability.  

In this regard, the Board notes it is precluded from reaching 
its own unsubstantiated medical conclusions, and is instead 
bound by on these matters by the medical evidence of record.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing 
Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Because the record was 
unclear and thus the medical evidence of record was 
insufficient, it was incumbent on the Board to remand this 
matter and supplement the record prior to issuing a decision.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175.  

In remanding this matter, the Board pointed out that the RO 
had made numerous attempts to obtain Dr. Agatiello's records, 
e.g., in August 2001 and June 2002, but was unable to do so.  
Moreover, the Board highlighted that in August 2001, the RO 
wrote to Dr. Agatiello and specifically requested that he 
provide the rationale for his medical opinion; however, he 
failed to respond, and in July 2002 and August 2004, the 
appellant explained that he had retired and did not have any 
pertinent records.  Accordingly, a remand for this purpose 
was required.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  

In compliance with the Board's remand instructions, in his 
December 2004 examination report, a VA physician discussed in 
detail his careful review of the veteran's claims folder.  
Thereafter, the examiner addressed each of the veteran's four 
service-connected disabilities, with particular emphasis on 
his psychiatric disability.  The VA examiner concluded that 
none of the four disorders, either individually or in the 
aggregate, caused or hastened his death from hypertensive and 
cardiovascular disease.

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  In reaching this 
determination, the Board acknowledges that Dr. Agatiello 
opined that there was a "plausible nexus" between the 
veteran's anxiety disorder and his hypertensive and 
cardiovascular disease.  As the appellant concedes, however, 
Dr. Agatiello did not treat the veteran or review his 
records; instead, he is a family friend.  In contrast, a VA 
physician reviewed the claims file and provided a lengthy 
medical opinion in which he discussed each of the veteran's 
service-connected conditions and addressed whether they 
caused or contributed to his death from hypertensive and 
cardiovascular disease.  In doing so, he offered a detailed 
rationale for this assessment.  

In addition, the Board reiterates that despite numerous 
requests from VA to offer a rationale to support his 
conclusion that the veteran's death was "plausibly" related 
to his service-connected anxiety disorder, he has refused to 
do so.  Moreover, he merely stated that his hypertensive and 
cardiovascular disease was plausibly related to his anxiety 
disorder, a conclusion not inconsistent with the one offered 
by the VA examiner, who determined that such a relationship 
was unlikely.  In its role as a finder of fact, see 
Jefferson, the Board finds that in light of the above, the 
assessment offered by the December 2004 VA physician is the 
most probative evidence addressing whether the veteran's 
death is related to service.  Accordingly, this claim must be 
denied.

In reaching this conclusion, the Board notes that although as 
lay person the appellant is competent to report what she 
observed because those perceptions were capable of lay 
observation, see Charles v. Principi, 16 Vet. App. 370, 374 
(2002), she is not competent to opine on the etiology of the 
veteran's hypertensive and cardiovascular disease, and 
specifically, to comment on its relationship to his anxiety 
disorder.  As a lay person, she is not competent to establish 
a medical diagnosis or show a medical etiology merely by 
their own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because neither the appellant is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology for the veteran's fatal 
hypertensive and cardiovascular disease, service connection 
for the cause of the veteran's death, based on her 
statements, may not be established.

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's heroic World War II combat 
service.  The Board, reiterates, however, that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound by on these matters by the 
medical evidence of record.  See Jones; Smith; Colvin.  
Because the preponderance of the medical evidence is against 
the claim, service connection for the cause of the veteran's 
death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


